NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

           CHARLES DAVID JEREMIAH,
               Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
               Respondent-Appellee
             ______________________

                      2015-7019
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-2016, Chief Judge Bruce E.
Kasold.
               ______________________

                Decided: July 13, 2015
                ______________________

   CHARLES DAVID JEREMIAH, Licking, MO, pro se.

    MICHAEL D. SNYDER, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also represent-
ed by JOYCE R. BRANDA, ROBERT E. KIRSCHMAN, JR.,
ALLISON KIDD-MILLER; Y. KEN LEE, CHRISTINA LYNN
GREGG, Office of General Counsel, United States Depart-
ment of Veterans Affairs, Washington, DC.
2                                     JEREMIAH   v. MCDONALD



                  ______________________

    Before PROST, Chief Judge, NEWMAN and WALLACH,
                     Circuit Judges.
PER CURIAM.
    Mr. Charles David Jeremiah petitions for review of
the Veterans Court’s judgment in Charles David Jeremi-
ah v. Robert A. McDonald, Secretary of Veterans Affairs,
No. 14-2016 (Vet. App. Sept. 24, 2014), denying Mr.
Jeremiah’s petition for extraordinary relief in the nature
of mandamus. We dismiss Mr. Jeremiah’s petition for a
lack of jurisdiction, as Mr. Jeremiah challenges only the
factual decisions which are beyond the jurisdiction of this
court.
     Mr. Jeremiah, an incarcerated veteran, filed an initial
and amended petition for extraordinary relief with the
Veterans Court. Mr. Jeremiah asked the Veterans Court
to order the Veterans Administration (“VA”) to provide
him a non-1-800 VA contact telephone number so that he
may more easily contact the VA from prison and facilitate
access to an online VA eBenefits portal for elderly, men-
tally ill, or incarcerated persons. The Veterans Court
determined that Mr. Jeremiah failed to demonstrate an
entitlement to a writ, based on Cheney v. United States
District Court, 542 U.S. 367 (2004), because Mr. Jeremiah
failed to identify any law that entitled him to the relief he
requested.
    Following the Veterans Court’s decision, Mr. Jeremi-
ah filed a motion for reconsideration of the Veterans
Court order, which was denied. Mr. Jeremiah then filed a
motion for either a panel rehearing, or in the alternative,
a transfer to the United States Court of Appeals for the
Federal Circuit. The Veterans Court treated Mr. Jeremi-
ah’s motion as a notice of appeal. While we have exclu-
sive jurisdiction “to review and decide any challenge to
the validity of any statute or regulation or any interpreta-
JEREMIAH   v. MCDONALD                                     3



tion thereof . . . and to interpret constitutional and statu-
tory provisions, to the extent presented and necessary to a
decision,” 38 U.S.C. § 7292(c) (2006), absent a constitu-
tional issue, we lack jurisdiction to “review (A) a challenge
to a factual determination, or (B) a challenge to a law or
regulation as applied to the facts of a particular case.” Id.
at § 7292(d)(2).
    Here, in denying Mr. Jeremiah’s writ for extraordi-
nary relief, the Veterans Court did not interpret or elabo-
rate upon the meaning of any statute or regulation.
Instead, in its application of Cheney, 1 the Veterans Court
determined that Mr. Jeremiah identified no law requiring
the VA to provide him with the requested relief. Addi-
tionally, the VA determined that even if there was such a
law, Mr. Jeremiah possesses adequate alternative means
to communicate with the VA, namely via the United
States Postal Service. Based upon these factual determi-
nations the Veterans Court concluded that the three
conditions required for a writ were not met.
     Mr. Jeremiah argues that this court has jurisdiction
for two reasons. First, Mr. Jeremiah argues that “[u]nder
the All Writs Act, all courts established by an act of


    1    A party seeking a writ for extraordinary relief
must meet three requirements. Cheney, 542 U.S. at 380-
81. “First, the party seeking issuance of the writ [must]
have no other adequate means to attain the relief he
desires,—a condition designed to ensure that the writ will
not be used as a substitute for the regular appeals pro-
cess. Second, the petitioner must satisfy the burden of
showing that [his] right to issuance of the writ is clear
and indisputable. Third, even if the first two prerequi-
sites have been met, the issuing court, in the exercise of
its discretion, must be satisfied that the writ is appropri-
ate under the circumstances.” Id. (alterations in original)
(citations omitted) (internal quotation marks omitted).
4                                    JEREMIAH   v. MCDONALD



Congress may issue writs necessary or appropriate in aid
of their respective jurisdiction.” Reply Br. 1 (citing 28
U.S.C. § 1651(a)). Second, Mr. Jeremiah argues that
“[t]he jurisdiction of the United States Court of Appeals
for the Federal Circuit to review Veterans Court decisions
is limited by statute. Pursuant to 38 U.S.C.S. §7292(a),
the court of appeals may review the validity of a decision
of the Veterans Court on a rule of law or any statute or
regulation or any interpretation thereof that was relied on
by the Veterans Court in making a decision.” Id.
    Taking Mr. Jeremiah’s first argument, the question
before us is not whether the Veterans Court has authority
to hear writs for extraordinary relief, but whether the
petitioned for writ is proper. Here, the Veterans Court, as
a factual matter, found that the necessary elements
present for it to hear the writ were not established. As we
do not sit in review of the Veterans Court’s factual find-
ings, but instead only its interpretation of law, this argu-
ment is not persuasive. Looking to Mr. Jeremiah’s second
argument, Mr. Jeremiah is correct that our jurisdiction is
limited. However, it is this limited review that restricts
our jurisdiction in this case. We do not review the Veter-
ans Court’s application of facts to law. Thus, Mr. Jeremi-
ah’s second argument is also unpersuasive.
    For the reasons stated above we find that we are
without jurisdiction to consider this appeal and must
therefore dismiss this case.
                      DISMISSED
                          COSTS
    Each party shall bear their own costs.